Citation Nr: 1218576	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  03-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back strain prior to February 28, 2009 and in excess of 20 percent on and after that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the RO in Nashville, Tennessee.  In December 2004, January 2007, and May 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development, and it now returns to the Board for appellate review. 

In January 2004, the Veteran testified at a hearing before the undersigned, via video-conference.  A transcript of the hearing is associated with the claims file. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

In the May 2012 brief to the Board, the Veteran's representative stated that there is evidence suggesting that the Veteran is unemployable, and therefore the Board should consider a claim for a total disability rating due to individual unemployability (TDIU).  Such allegations are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, . . . VA must consider TDIU.")  The representative asserted, however, that such an issue is now before the Board per the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court did hold that a claim for TDIU can be inferred as part of a claim for increased compensation in certain circumstances. This case differs, however, because a formal claim for TDIU was considered and denied by the RO during the pendency of the claim for an increase now on appeal to the Board.  TDIU was denied in an April 2010 rating decision, and the Veteran did not disagree with that determination.  Nothing in Rice suggests that the finality of that decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  Accordingly, the issue of entitlement to a total rating for compensation purposes based on individual unemployability, including extraschedular consideration under 38 C.F.R. § 4.16(b), is REFERRED to the RO for appropriate action.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets that this appeal must be remanded for a fourth time; however, additional development is required to ensure adequate due process.

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran's last VA examination in connection with his claim was in May 2011.  The Veteran submitted an August 2011 VA treatment note indicating that he underwent an intradiscal intrathermal annuloplasty (IDET) outpatient surgical procedure at the L4-L5 level.  The Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  See Snuffer.

This case was remanded to the Appeals Management Center (AMC) in May 2010.  The AMC completed the development requested in the 2010 remand.  While the Supplemental Statement of the Case states that the AMC also reviewed the Veteran's VA treatment records through October 2011 in readjudicating the claim, no such records are in either the physical claims file delivered to the Board or in the Veteran's virtual VA file.  The most recent VA treatment records in the present record on appeal date from March 2009, excepting only those August 2011 records submitted directly by the Veteran.  The Board must have a complete record to review and these records must be obtained for the record on appeal.  Thus, the Veteran's VA treatment records from the Nashville VA Medical Center (VAMC) from March 2009 to the present must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his low back strain disability.  Sufficient evaluations should be scheduled to evaluate the Veteran's low back symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected low back disability with a full description of the effect of the disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

2.  Obtain the Veteran's treatment records from March 2009 to the present pertaining to the low back strain from the Nashville VAMC.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

